Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
           This Office Action is in response to the papers filed on 19 May 2021.

                                             CLAIMS UNDER EXAMINATION
Claims 16, 20-29 and 41 are pending. Claims 16, 20-22, 29 and 41 have been examined on their merits.

PRIORITY
              PCT/US2014/041158, filed on 05 June 2014, acknowledged.



WITHDRAWN REJECTIONS:
The previous rejections made under 35 U.S.C. 103 have been withdrawn due to amendments to claim 16.

NEW GROUNDS OF REJECTION:
New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 20-22, 29 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Bender et al. (previously cited; Novel rinse assay for the quantification of oral neutrophils and the monitoring of chronic periodontal disease, J. Periont Res 2006; 41: 214-220) in view of Doyle et al. (Oral Care Compositions Containing Combinations of Anti-bacterial and Host Response Modulating Agents. 2007/0053849 A1 2007) as evidenced by the National Cancer Center (definition: polymorphonuclear leukocytes).


Claim 16 recites the term “polymorphonuclear neutrophil (PMN)”. The Instant Specification discloses “polymorphonuclear leukocytes (PMN)” ([0008]). Therefore the term PMN is interpreted to mean “polymorphonuclear leukocytes”. As evidenced by the National Cancer Institute, a “polymorphonuclear leukocyte” is “a type of immune cell that has granules (small particles) with enzymes that are released during infections, allergic reactions, and asthma. Neutrophils, eosinophils, and basophils are polymorphonuclear leukocytes”. Therefore a neutrophil is interpreted to be a PMN.

Bender et al. disclose a single, rapid noninvasive oral rinse assay to enable the accurate quantification of oral neutrophils (hence, PMN) (Background and Objectives). Quantification of oral neutrophil levels is important for understanding their role in periodontal disease (same cited section). Patients with chronic periodontal disease (hence, inflammation) provided rinse samples before and after phase I periodontal treatment. Cells in the rinse samples were stained with acridine orange, and neutrophil (hence, PMN) counts were carried out using a fluorescence microscope and a hemacytometer (Materials and Methods). Samples are collected via expectoration 

In Figure 7, Bender discloses the following:


    PNG
    media_image1.png
    738
    889
    media_image1.png
    Greyscale

Figure 7 illustrates non-improvers (Ø improvement) exhibit increased neutrophil levels following therapy (“initial” neutrophil count versus “re-evaluation” neutrophil count). The 

Claim 16 has been amended to recite “where the test sample contains an increased amount of PMN, relative to the control, which indicates the presence of gingivitis”.
Examiner notes this is not an active method step. Because Bender determines an increased amount of PMN relative to a control, it indicates gingivitis.  

Bender discloses the following (page 220, left column, second paragraph):
Monitoring the effectiveness of various periodontal therapies is important from a research standpoint and there is
currently no absolute gold standard to compare the effectiveness of various approaches. Following active periodontal therapy, clinicians often have difficulty determining whether their efforts, utilizing traditional measures, have truly arrested disease. As neutrophils play a significant role in the pathogenesis of some periodontal diseases, a simple test that quantifies the neutrophil response to treatment may be useful. Early studies on oral neutrophil  counts used serial rinses to accomplish this goal (13). The single oral rinse assay, used in this study, was able to detect a significant reduction in oral neutrophil counts in patients who responded to phase I therapy. It is important to note that the patients who did not demonstrate a clinical improvement following phase I therapy also failed to show a reduction in oral neutrophil levels. Perhaps these patients would benefit from more aggressive treatment, such as antibiotic therapy, surgery, or modulation of the host response (24,25). It is likely that the persistent presence of neutrophils reflects ongoing inflammation and the destruction of periodontal tissues mediated by neutrophils and their
products. For this reason, the oral rinse protocol described here may therefore prove to be a very useful tool
in monitoring the progression and/or remission of periodontal disease.

Bender discloses patients that do not respond to phase I sanative therapy (i.e., “non-responders; Ø-improvement) (Figure 7). The art teaches Phase I therapy consisted of supra- and subgingival scaling and root planing for 2–4 h, and oral hygiene instruction (page 215, right column, third paragraph). Bender suggest these patients would benefit from additional treatment, and teaches the disclosed assay may be useful for monitoring progression and remission of disease (supra).

While Bender discloses patients that do not respond to treatment, and suggests these patients would benefit from additional treatment, the art does not explicitly teach a 

Doyle et al. disclose oral care compositions comprising combinations of therapeutic agents, specifically antibacterial agents combined with host-response modulating agents, in particular agents with anti-inflammatory activity for highly effective treatment and control of periodontal disease and for promotion of overall oral health and whole body or systemic health ([0002]). Because a bacteria is a microbe, the antibacterial agent taught by Doyle is broadly interpreted to be antimicrobial. Doyle discloses the following (emphasis added by Examiner):

 [0134]
A safe and effective amount of the compositions of the present invention comprising the combination of one or more antibacterial agents and anti-inflammatory agents may be topically applied to the mucosal tissue of the oral cavity, to the gingival tissue of the oral cavity, and/or to the surface of the teeth, for the treatment or prevention of the above mentioned diseases or conditions of the oral cavity of subjects, in several conventional ways. The subject may be any person or animal in need of treatment or prevention of oral conditions including plaque, gingivitis, and periodontitis. By “animal” is meant to include in particular household pets or other domestic animals, or animals kept in captivity.
[0135]
or if the composition is a dentifrice (e.g., toothpaste, tooth gel or tooth powder), the gingival/mucosal tissue or teeth is bathed in the liquid and/or lather generated by brushing the teeth. Other non-limiting examples include applying a non-abrasive gel or paste directly to the gingival/mucosal tissue or to the teeth with or without an oral care appliance described below; chewing gum; chewing or sucking on a breath tablet or lozenge. Preferred methods of topical oral application of the present compositions are via rinsing with a mouth rinse solution and via brushing with a dentifrice. Other methods of topically applying the present compositions to the gingival/mucosal tissue and the surfaces of the teeth are apparent to those skilled in the art.

[0137]
The present compositions are preferably applied to the gingival/mucosal tissue and/or the teeth (for example, by rinsing with a mouthrinse, directly applying a non-abrasive gel with or without a device, applying a dentifrice or a tooth gel with a toothbrush, sucking or chewing a lozenge or breathmint, etc.) preferably for at least about 10 seconds, preferably from about 20 seconds to about 10 minutes, more preferably from about 30 seconds to about 60 seconds. The method often involves expectoration of most of the composition following such contact. The frequency of such contact is preferably from about once per week to about four times per day, more preferably from about thrice per week to about three times per day, even more preferably from about once per day to about twice per day. The period of such treatment typically ranges from about one day to a lifetime. For particular oral care diseases or conditions the duration of treatment depends on the severity of the oral disease or condition being treated, the particular delivery form utilized and the patient's response to treatment. If delivery to the periodontal pockets is desirable, such as with the treatment of periodontal disease, a mouthrinse can be delivered to the periodontal pocket using a syringe or water injection device. These devices are known to one skilled in the art. Devices of this type include “Water Pik” by Teledyne Corporation. After irrigating, the subject can swish the rinse in the mouth to also cover the dorsal tongue and other gingival and mucosal surfaces. In addition a toothpaste, non-abrasive gel, toothgel, etc. can be brushed onto the tongue surface and other gingival and mucosal tissues of the oral cavity.

It is of note Doyle tests the efficacy of in vivo treatment by grading Plaque and Gingival Indexes at a baseline and at a final evaluation ([0144] and [0145]).

It would have been obvious to combine the teachings of Bender and Doyle to practice a method for selecting and monitoring the effectiveness of treatment using the claimed steps. KSR Rationale A indicates that it is scientifically rational to combine prior art elements according to known methods to yield predictable results, when all of the claimed elements were known in the prior art and one skilled in the art could have 

It would have been obvious to treat by brushing teeth more than twice daily with a toothpaste compositing comprising an antimicrobial agent. Doyle suggests doing so to prevent periodontal pathogens. Bender teaches increased neutrophil levels are associated with periodontal disease. One would have been motivated to use a toothpaste containing an antimicrobial since Doyle teaches suggests a toothpaste, and teaches the use of agents with anti-inflammatory activity for highly effective treatment and control of periodontal disease. The skilled artisan would use this as a treatment in patients that have periodontal disease, such as Bender’s patients, since Doyle teaches brushing can be used to remove bacteria that cause the disease. The skilled artisan would have had a reasonable expectation of success since Doyle teaches brushing the teeth with a composition containing an antimicrobial can be used to treat oral conditions. One would instruct a patient to brush at least twice a day since Doyle suggests doing so for treatment. One would have been motivated to measure Plaque and Gingival Indexes since Doyle teaches doing so, and comparing to a baseline, to ascertain in vivo treatment efficacy. It would have been obvious to measure PMN during the treatment regimen. One would have been motivated to do so since Bender suggests using the disclosed assay, which analyzes PMN levels, as a way to assess treatment efficacy. The skilled artisan would have had a reasonable expectation of success since Bender teaches the assay can be used for this purpose. One would have expected similar claim 16).

Doyle teaches the oral compositions of the present invention will optionally include a soluble fluoride source capable of providing bioavailable and efficacious fluoride ions. Soluble fluoride ion sources include sodium fluoride, stannous fluoride, indium fluoride, amine fluoride and sodium monofluorophosphate. Stannous fluoride is a preferred soluble fluoride source. This ingredient may serve as both a/the stannous ion source and fluoride source ([0095]).

It would have been obvious to use a toothpaste with stannous fluoride as an antimicrobial agent. One would have been motivated to do so since Doyle teaches stannous fluoride is a preferred fluoride source. One would have had a reasonable expectation of success since the art teaches it can be used in an oral composition. One would have expected similar results since each reference is directed to treating a method of promoting oral health. Therefore claim 20 is included in this rejection (claim 20). A fluoride ion source is rendered obvious on the ground set forth in the rejection of claim 18. Therefore claim 21 is included in this rejection (claim 21).

Claim 22 recites the method of claim 16 is an at home method. The claim does not recite the method steps are performed at home. The claim does not recite any additional steps or limitations which distinguish the method rendered obvious by the prior art from that which is claimed.  Because each step is rendered obvious, it follows claim 22).

Bender teaches the use of an expectorate obtained by rinsing the mouth (supra). Therefore the sample would contain saliva from the mouth. Claim 29 is included in this rejection (claim 29).

Bender teaches cells in the rinse samples were stained with acridine orange, and neutrophil counts were carried out using a fluorescence microscope (supra). Therefore the art determines the amount of PMNs using fluorescence microscopy. Claim 41 is included in this rejection (claim 41).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 19 May 2021 are acknowledged. The Applicant alleges it has not been adequately demonstrated that Bender demonstrates that the level of PMN is strongly correlated with the Plaque index and the Gingival Index .The Applicant argues the Examiner has not demonstrated PMN count would be sensitive enough to monitor the effectiveness of a treatment.

EXAMINER’S RESPONSE
.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653